DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 29 December 2021, claims 1-20 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 8 and 14 recite a method comprising: 
executing a diet recommendation process; and 
in accordance with the executed diet recommendation process, 
baselining an optimized diet to be recommended to a user with an elevated blood low-density lipoprotein (LDL) level of 100-150 milligrams per deciliter (mg/dL) and at least one of: an elevated blood C-reactive protein level of >3 mg/L and an elevated blood Erythrocyte Sedimentation Rate (ESR) of >20 millimeters per hour (mm/hr) based on performing statistical analyses on investigation data of a population of human subjects with elevated blood LDL levels of 100-150 mg/dL and at least one of: elevated blood C-reactive protein levels of >3 mg/L and elevated blood ESRs of >20 mm/hr to determine that adhering to the optimized diet leads to increasing blood LDL levels for the population accompanied by at least one of: decreasing blood C-reactive protein levels and decreasing blood ESRs; 

determining that adhering to the baselined optimized diet to be recommended to the user results in an increase in the elevated blood LDL level of the user accompanied by at least one of: a decrease in the elevated blood C-reactive protein level and a decrease in the elevated blood ESR thereof; and 
modifying a composition of the baselined optimized diet to be recommended to the user based on the determined increase in the elevated blood LDL level of the user accompanied by the at least one of: the decrease in the elevated blood C-reactive protein level and the decrease in the elevated blood ESR thereof and at least one parameter of the user with reference to the additionally baselined optimal blood LDL level and the at least one of: the optimal blood C-reactive protein level and the optimal blood ESR
The limitations of baselining an optimized diet, baselining an optimal blood LDL level and at least one other level, determining, and modifying a composition of the diet, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “through a server,” comprising a processor coupled to a memory, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “server” language, “baselining”, “determining” and “modifying” in the context of these claims encompasses a user manually baselining an optimized diet such as mentally or using a pen and paper, and performing the additional baselining, determining and modifying as a series of mental steps carried out by the human mind or using a pen and paper. If a claim limitation, 
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element – using a server comprising a process coupled to a memory to perform the claimed steps, wherein the investigation data is received from a plurality of client devices communicatively coupled to the serer through a computer network. The server in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Regarding the feature of receiving investigation data from a plurality of devices through a computer network, this only serves to generally link the use of the judicial exception to a particular technological environment (computer networks). See MPEP 2106.05(h). Alternatively, the use of a computer network to obtain the investigation data only adds insignificant extra-solution activity to the judicial exception in the form of pre-solution data gathering. See MPEP 2106.05(g). The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the use of a computer network to 
Dependent claims 2-7, 9-13 and 15-20 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional details of the abstract idea itself, (modifying the diet, modifying the baseline, receiving data, and recommending a ketogenic diet) that could be performed entirely in the human mind, and thus do not direct the claimed invention to significantly more. 

Response to Arguments
4.	Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive. Applicant argues first that the statistical analyses in claims 1, 8 and 14 could not be performed in the mind because of the massive amount of data being analyzed. Applicant argues that the large number of subjects investigated and processed over a long period of time could not be performed in the human mind. These arguments are not persuasive.
It is first noted that Applicant has not explicitly laid out the particular amount of data being collected and processed, and how a person could not conceivably analyze this data using for example a pen and paper. Second, it is noted that the use of a computer in general does allow for larger amounts of data to be analyzed more quickly and more efficiently. However this is not the test for patent eligibility. According to MPEP 2106.05(f), merely using a computer as a tool to perform an abstract idea, while usually leading to a more efficient implementation of the abstract idea, is not indicative of integration into a practical application or significantly more. 
Electric Power Group, which the court similarly found to be directed to an abstract idea because they were directed to collecting information, analyzing it, and displaying certain results of the collection and analysis. The court found that, while the claims involved potentially massive amounts of power grid data being collected and analyzed, this did not raise the claimed invention to more than an abstract idea.
Applicant further argues that the invention is patent eligible because it is novel and counter-intuitive. However, this novelty and non-obviousness lies merely in the idea being claimed (e.g. the particular diet recommendation), which is an abstract idea in itself. A diet recommendation, however innovative or unconventional, is an abstraction. Furthermore, considerations under section 102/103 require a different determination of whether the entirety of the features in the claim are anticipated by a prior art reference or, alternatively, whether the entirety of the claimed invention is rendered obvious by the prior art. This is separate from the patentability determination of whether the additional elements taken alone and in combination or sufficient to amount to significantly more than the judicial exception. Also, novelty and/or nonobviousness may lie partly or entirely in the abstract idea itself; therefore such a comparison between the existence of prior art for the claim as a whole and the prior existence of particular additional limitations alone cannot be made. 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715